Citation Nr: 0016582	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's representative has 
addressed the issue of a claim of entitlement to service 
connection for a lung disability due to tobacco use.  This 
claim was withdrawn by the appellant by VA form 21-4138 dated 
March 3, 1999 and will not be considered by the Board.  
38 C.F.R. § 20.204 (1999).


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a cardiovascular disease is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
cardiovascular disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).
Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The appellant's service medical records do no show any 
treatment for, or diagnosis of a cardiovascular disease.  The 
appellant's entrance exam shows a normal cardiovascular 
system with a blood pressure of 110/80.  In May 1951, the 
appellant did complain of pain in his left lower chest on 
exertion and deep breathing, but no cardiovascular diagnosis 
was recorded.  His separation examination shows normal 
cardiovascular functioning and there is no record of 
treatment for a cardiovascular disease within the first 
postservice year.  A VA examination in November 1967 shows a 
normal cardiovascular system other than a small 
pleuropericardial adhesion.  The cardiac contours were normal 
and the appellant's blood pressure was 140/80.  The appellant 
presented medical records in the form of a discharge summary 
from a hospital in April 1997 showing he underwent surgery 
consisting of a quadruple aorto-coronary bypass.  During his 
personal hearing in March 1999, the appellant testified that 
he underwent numerous electrocardiograms (EKG) in service and 
that he entered service with high blood pressure.  He also 
testified that he suffered from cardiac arrhythmia in service 
and immediately after leaving service.

The Board finds sufficient evidence that the appellant 
currently has a cardiovascular disease.  The medical records 
reflecting his discharge after quadruple bypass surgery 
clearly establish a current disability.  Therefore, the Board 
finds that the first element of a well grounded claim has 
been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for, or diagnosis of a 
cardiovascular disease.  The Board notes the appellant's 
testimony 

that he entered service with high blood pressure and that he 
underwent numerous EKGs and he experienced cardiac 
arrhythmia, however, the evidence does not support this 
testimony.  The appellant's blood pressure was 110/80 when he 
entered service and there are no service records showing EKGs 
or a diagnosis of cardiac arrhythmia.  Therefore the Board 
finds that the second element of a well grounded claim has 
not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's current cardiovascular disease is somehow related 
to service.  None of the post-service medical evidence 
offered by the appellant contains any opinion as to the 
etiology of the appellant's cardiovascular disease.  The 
appellant offers his assertion that his current 
cardiovascular disease first manifested in service and is 
related to service, but it is not shown that he possesses the 
medical expertise to make a diagnosis or offer an opinion as 
to the etiology of cardiovascular disease. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  Moreover, there is 
no showing of continuity of symptomatology from service 
discharge to the first post service manifestation of a 
cardiovascular disease.  The provisions of 38 C.F.R. § 3.303 
do not afford the veteran relief in well grounding the claim.  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered a cardiovascular disease in 
service and there is no competent medical evidence relating 
his current disability to service.  As such, his claim is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for a cardiovascular disease.  The 
Regional Office collected the appellant's service medical 
records and all the post service medical records that were 
identified as being available. In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.  Accordingly, the Board must 
deny the appellant's claim of service connection for a 
cardiovascular disease as not well grounded.


ORDER

Entitlement to service connection for a cardiovascular 
disease is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

